Citation Nr: 0416224	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  The propriety of an initial noncompensable rating for the 
left foot for plantar fasciitis with tarsal tunnel syndrome 
and polyneuropathy.

2.  The propriety of an initial noncompensable rating for the 
right foot for plantar fasciitis with tarsal tunnel syndrome 
and polyneuropathy.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had service from June 1998 to August 2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which, in relevant part, granted the veteran's 
claim for service connection for bilateral plantar fasciitis 
with tarsal tunnel syndrome and polyneuropathy and assigned 
initial 0 percent (i.e. noncompensable) ratings for 
each foot.  She appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Because further development is needed before the Board can 
make a decision, this case is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.  


REMAND

The veteran began experiencing pain and numbness in her feet 
during service in 1998.  In the fall of 2000, she was 
diagnosed with plantar fasciitis in both feet with 
polyneuropathy and probable tarsal tunnel syndrome.  An 
electromyography revealed abnormalities and showed signs of 
tarsal tunnel syndrome.  In May 2001, a Medical Board 
recommended her discharge from the military, placed her on 
the Temporary Disability Retirement List, and rated each of 
her feet as 20 percent disabling, for a combined disability 
rating of 40 percent.

In developing her claim for service connection for these 
disabilities of the feet, the veteran was given VA physical 
examinations in April 2002 and June 2003.  Based on those 
examinations, the RO assigned initial noncompensable ratings.  
No electrodiagnostic testing was performed during those 
examinations.  



In her August 2002 Notice of Disagreement (NOD) and February 
2003 Statement in Support of Claim (VA Form 21-4138), the 
veteran complained that VA did not perform any of the 
necessary clinical testing to determine whether she has 
tarsal tunnel syndrome.  She stated that she had medical 
examinations from civilian doctors and specialists confirming 
a diagnosis of tarsal tunnel syndrome.  There is no 
indication, however, the RO attempted to specifically 
identify and obtain the records from these private 
physicians.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The VCAA and implementing regulations were in effect when the 
veteran filed her claim, but insufficient steps were taken by 
the RO to comply with the VCAA and implementing regulations.



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This should include requesting that the 
veteran submit all relevant evidence in her 
possession not currently on file.

2.  Ask the veteran to provide the complete 
names and addresses of all private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization for her 
disabilities of the feet.  Ask that she 
complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of 
each private care provider since military 
service.

*This list should include, but is not limited 
to, all records from Dr. Kumar.  (See Dr. 
Kumar's December 2000 letter in the veteran's 
SMRs).

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
appellant appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

3.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
her discharge in 2001, which are not already 
on file.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of 
her service-connected disabilities of the 
feet.  

The claims folder is to be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing should 
be done, to include specifically range of 
motion studies (measured in degrees, with 
normal range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If deemed warranted, this also may 
include electrodiagnostic testing to determine 
the severity of the veteran's polyneuralgia 
and tarsal tunnel syndrome.  Whether this is, 
in fact, necessary is left to the discretion 
of the examiner, based on his/her expertise 
and professional judgment.

The examiner must, however, determine whether 
there is weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits functional 
ability during flare-ups or when the feet are 
used repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to pain on 
use during flare-ups. 

If no opinion can be rendered, an explanation 
should be set forth.

5.  Review the claims file.  If any 
development is incomplete, or if the 
examination report does not contain sufficient 
information to respond to the questions posed 
and properly rate the disability at issue, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Then readjudicate the claims seeking 
higher ratings for the bilateral foot 
disability.  If the claims remain denied, 
prepare a supplemental statement of the case 
(SSOC) and send it to the veteran.  Give her 
time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




